Title: To George Washington from Timothy Pickering, 28 December 1795
From: Pickering, Timothy
To: Washington, George


          
            Department of State Decr 28. 1795.
          
          The Secretary of State has the honour to lay before the President of the U. States a letter received to-day from Mr Deas with a copy of the ratification of the treaty on the part of his Britannic Majesty.
          Also a letter from Mr Fenwick, one from Mr Cathalan jr consul at Marseilles, & one from Mr Adams.
          
            T. Pickering
          
        